PER CURIAM.
Sechrist petitions this court for a belated appeal, seeking habeas corpus relief on the grounds that the trial court failed to give him proper credit on his sentence, and that his sentence is excéssive. However, the remedy of habeas corpus is not a proper remedy because Sechrist does not, claim he is entitled to immediate release and there are other adequate post-conviction remedies. See Fla. R.Crim. P. 3.850(h).
Accordingly, we dismiss this petition without prejudice to Sechrist to seek relief pursuant to Florida Rule of Criminal Procedure 3.850 or 3.800(a), if appropriate.
DISMISSED.
SHARP, W., PETERSON and ORFINGER, JJ., concur.